Citation Nr: 0718186	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  01-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative disease.  

(The issue of entitlement to service connection for hepatitis 
C will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

There are two issues on appeal to the Board at this time.  
One involves service connection for hepatitis C and the other 
involves service connection for a low back disorder, 
including degenerative disease.  The veteran submitted a 
statement in July 2006 wherein he stated that his attorney 
would represent him in regard to the hepatitis C issue and 
that the Disabled American Veterans organization would 
represent him in regard to the back issue.  Accordingly, the 
two issues will be addressed by separate decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Evidence was received of two Social Security Administration 
(SSA) decisions since the Board remand of December 2003.  
Both decisions related to disability benefits provided to the 
veteran.  The first decision was dated in March 2000 and 
received at the Board in January 2005 and forwarded to the 
RO.  The veteran was granted disability benefits based on 
this decision.  The only disability listed in the decision 
involved the veteran's back.

The second decision is dated in June 2005.  The veteran's SSA 
disability benefits were terminated in this decision.  The 
decision cites to both SSA disability evaluations and VA 
records in support of his conclusion.  

The SSA must be contacted so that the records and medical 
evidence pertaining to these decisions can be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA the 
Administrative Law Judge decisions and 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


